DETAILED ACTION
Final
Response to Amendment
The amendment filed on 04/21/2021 is entered and acknowledged by the Examiner. Claims 1-2 have been amended. Claims 6-7 and 11-12 have been canceled. Claims 1-5, 8-10, and 13-18 are currently pending in the instant application. 
Claims 1 and 2 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of copending Application No. 16/486,547.
Claims 1 and 2 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of copending Application No. 16/486,522.
The rejection of claims 1-4 and 8-9 under 35 U.S.C. 103 as being unpatentable over Scherf (US 2015/0129812 A1) is withdrawn in view of Applicant's amendment.
The rejection of claims 5 and 10 under 35 U.S.C. 103 as being unpatentable over Scherf (US 2015/0129812 A1) in view of Henckens (US 2012/0177930 A1) is withdrawn in view of Applicant's amendment.
The rejection of claims 13-18 under 35 U.S.C. 103 as being unpatentable over Scherf (US 2015/0129812 A1) in view of Molteberg (US 6,787,233 B1) is withdrawn in view of Applicant's amendment.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/10/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5, 8-10, and 13-18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The term “substantially spherical conductive particles” in claims 1 and 2 is a relative term which render the claims indefinite.  The term “substantially spherical conductive particles” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner is unclear as to how spherical, i.e., aspect ratio of diameter/length of a particle, must be to meet the metes and bound of the claimed 
Claims 3-5, 8-10, and 13-18 directly or indirectly depend from claims 1-2 and are indefinitely based on their dependencies.
Response to Arguments
Applicant's arguments filed on 04/21/2021 have been fully considered but they are not persuasive.
At pages 6-8 of the remark, Applicant representative set forth the same arguments as submitted on 12/30/2020. Namely, it would not be obvious for a skilled to arrive at the claimed adhesive film because the copending Applications 16/486,547 and 16/486,522 discloses an adhesive composition. Additionally, it would not be obvious to select the claimed gold and/or palladium conductive layer from a boarder group of gold, nickel, and palladium as conductive layer. Therefore, withdrawal of the nonstatutory double patenting rejection is requested. The Examiner respectfully disagrees with the Applicant's remark for the same reasons as set forth in the previous Office action. 
The present claims to an adhesive composition is a genus whereas the adhesive film of the copending applications is a species of the adhesive composition. An adhesive composition can be in many forms, including an adhesive film. It has been held by the Court that "a generic claim cannot be allowed to an applicant if the prior art discloses a species falling within  The species in that case will anticipate the genus. See MPEP 2131.02. In the instant case, the generic disclosure of “an adhesive composition” in the present claims is anticipated or render obvious by a more specific form of the adhesive composition such as “an adhesive film” of the copending applications.
Moreover, the copending applications disclose two of the three claimed metals, e.g., gold and palladium, used as a conductive layer as claimed. It would have been within the purview of a skilled artisan to select gold or palladium as a conductive layer from a small group of three metals consisting of gold, nickel, and palladium without undue burden and results would have been predictable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761